Title: To Thomas Jefferson from Fulwar Skipwith, 1 November 1789
From: Skipwith, Fulwar
To: Jefferson, Thomas


Richmond, 1 Nov. 1789. He thinks it probable that TJ has heard through Short “of the almost unparalleled misfortunes, which through an act of Providence in one instance and the bankruptcy of a man in another, are likely to deprive me of a handsome Competence … made by prudence and industry.” An “evil of no less magnitude” is that he is likely to “be thrown out of all Connexions in business.” In this gloomy prospect, he is led to “seek the hand of some one man whose worth and rank in life intitles him to influence. In looking around me I have found no one man from whom any personal acquaintance or expectation I could promise myself so flattering a prospect as from yourself. My morals, my character, and the slender talents which nature has given me … are not unknown to you.” He therefore solicits “one of the Consulships abroad … that of Lisbon, Bourdeaux, Cadiz or Marseilles is the one which I would most prefer, and … as far as an assiduous application to the duties of its office, will entitle me to your esteem and to that of my Country, I shall not be wanting.” He hopes that “you and your family may have had a pleasant passage and that in your native country you may enjoy her choicest blessings.”
